Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the three-axis multi-stage Roots pump as claimed including the moving bearing air sealing unit (5) comprises: a dust shielding base (27); a dust shielding bushing (28); a bearing gland (29); and a bearing base (30); wherein the dust shielding base (27) is fixedly mounted on the bearing end cover (6) and cooperates with the dust shielding bushing (28); wherein the dust shielding bushing (28) is sleeved on the driving axis (7), the first driven axis (8), and the second driven axis (9), respectively; wherein a gap is provided between the dust shielding base (27) and the dust shielding bushing (28); wherein an air seal passage is provided on the bearing base (30), and wherein the air seal passage is in communication with the gap; wherein a first lip seal (33) is provided between the bearing base (30) and the dust shielding bushing (28); and wherein the bearing gland (29) is fixedly mounted on an outer surface of the bearing base (30) is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance: regarding claim 11, the three-axis multi-stage Roots pump as claimed including a first end of the driving axis (7), a first end of the first driven axis (8), and first end of the second driven axis (9) are each movably connected to the air inlet end gear mechanical seal driving unit (2); wherein a second end of the driving axis (7) opposite the first end of the axis (7), a second end of the first driven axis (8) opposite the first end of the first driven axis (8), and a second end of the second driven axis (9) opposite the first end of the second drive axis are each movably connected to the air outlet end moving bearing air sealing unit (5); and wherein the air inlet end gear mechanical seal driving unit (2) comprises: a gear base (19); a mechanical sealing base (20); a mechanical seal ring (21); and a sealing bushing (22); wherein the gear base (19) is fixed with a first end of a driving bushing (25) by bolts and uses a positioning and matching concentric axis for limit with the driving bushing (25), a second end of the driving bushing (25) is matched with a motor connecting axis (26) and an axis key through a keyway, and wherein the motor connecting axis (26) is in a transmission connection with the driving axis (7) is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746